     Case 1:18-cv-03698-LGS-GWG Document 373 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOWAKI KOMATSU,

                                 Plaintiff
                                                                    18 Civ. 3698
                   - against -
                                                                      ORDER
THE CITY OF NEW YORK, et al.,

                                 Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, on June 2, 2020, pro se Plaintiff filed an emergency request for the Court to

file an Order to Show Cause why the Court should not enjoin a matter that is unrelated to the

claims in this litigation. ECF 370. Plaintiff filed a supplement to his request on June 3, 2020.

ECF 371. It is hereby

       ORDERED that Plaintiff’s request is denied. Plaintiff is reminded that he was ordered

to make no further filings that are unrelated to his motion to file a Third Amended Complaint or

that are expressly directed by this Court or by Magistrate Judge Gorenstein. See ECF 358.



Dated: June 3, 2020
       New York, New York
